DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 06/21/2022

Response to Arguments
Applicant's arguments and Amendments filed on 06/21/2022 have been fully considered.  In view of the Amendments filed on 06/21/2021, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 17-19 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an image stabilization apparatus or an image capturing apparatus or an image stabilization method or a program that is executable by the computer for performing image stabilization as recited in “a calculation unit that calculates a driving amount for moving an image sensor so as to compensate for shake; 
an image stabilization control unit that controls image stabilization by moving the image sensor based on the driving amount calculated by the calculation unit; 
a determination unit that determines whether a current state of the image stabilization apparatus is a first state or a second state according to an image shooting state; and 
a control unit that controls a center position of image stabilization control based on an acquired a center position of an image circle of a lens apparatus attached to an image capturing apparatus having the image sensor, 
wherein the control unit is configured to, responsive to the acquired center position of the image circle of the lens apparatus shifting from a first lens position to a second lens position, set an initial center shift position and a shiftable range of the image stabilization control at: 
(i) a first sensor position which is a first distance from the second lens position when the image stabilization apparatus is in the first state, and 
(ii) a second sensor position which is a second distance from the second lens position when the image stabilization apparatus is in the second state, wherein the first distance is larger than the second distance, 
wherein each unit is implemented by one or more processors, circuitry or a combination thereof” as combined with other limitations in claims 1 and 17-19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 2, 2022